t c no united_states tax_court walter r strohmaier petitioner v commissioner of internal revenue respondent docket no filed date p was an independent agent for an insurance brokerage firm and a part-time minister p was not provided an office by the insurance brokerage firm he was not required to report to or visit the brokerage firm office nor did he conduct any business there p as a minister was not affiliated with any church he served as chaplain for a mobile home community where he performed religious services occasionally p delivered sermons or taught at various churches in neither activity did p receive or interview insurance customers or religious patrons at his residence nor did he perform ministerial services there p's insurance activity was conducted by visiting clients at their homes or other locations p performed all the preparatory work for both activities at his residence a rented apartment held although a portion of p's residence was used exclusively and regularly in his two activities the residence was not his principal_place_of_business accordingly the home_office expenses are not deductible see sec_280a a i r c 506_us_168 held further the car and truck expenses_incurred by p between his residence and the places where he conducted religious services and the car and truck expenses between his residence and the first and last place of insurance customer contact each day are not deductible as transportation_expenses but are nondeductible commuting expenses see sec_262 sec_162 i r c 76_tc_839 73_tc_766 32_tc_947 affd per curiam 283_f2d_865 5th cir 101_tc_537 distinguished held further expenses_incurred for meals in the absence of overnight lodging are not deductible as travel_expenses away from home under sec_162 i r c where the meal expenses_incurred are occasioned by the taxpayer's rests to accommodate a medical_condition see 389_us_299 54_tc_1210 affd per curiam 435_f2d_1290 lst cir walter r strohmaier pro_se robert w dillard for respondent opinion parr judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below ‘unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for the years and respectively the issues for decision are whether petitioner is entitled to a home_office deduction under sec_280a for the year in connection with his trade_or_business activities whether petitioner is entitled under sec_162 for the years and to deductions for car and truck expenses in excess of amounts allowed by respondent and whether petitioner is entitled under sec_162 for the years and to deductions for travel_expenses in excess of amounts allowed by respondent ’ some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was lake wales florida at trial petitioner conceded respondent's disallowance of schedule c meal expenses of dollar_figure and dollar_figure respectively for and other adjustments in the notice_of_deficiency are computational and will be resolved by the court's holdings on the contested issues these adjustments are increases in petitioner's self-employment taxes the deduction allowable for one-half of self-employment taxes and the amounts of petitioner's earned_income_credit petitioner was engaged as an independent_contractor in two trade_or_business activities during the years at issue a ministerial activity and an insurance sales activity the insurance activity consisted of the sales of various types of insurance to senior citizens the various categories of insurance petitioner offered included insurance for long-term care supplementary medicare benefits home health care annuities and life_insurance petitioner was affiliated with an insurance brokerage firm from which petitioner was provided a customer list of insured persons from this list petitioner serviced policy holders having problems or questions regarding their coverage and he endeavored to sell them other coverage they did not have any applications for such insurance were taken by petitioner who then forwarded the applications to the insurance brokerage firm for processing and the ultimate issuance of insurance by an insurance provider the insurance brokerage firm was located approximately miles from petitioner's residence petitioner was not provided an office by the brokerage firm nor was he required to report or visit the office of the brokerage firm none of petitioner's work was conducted at the brokerage firm's office petitioner worked out of his home which was an apartment he rented at lake wales florida he worked at hours of his choice petitioner's means of getting business was contacting individuals listed on the customer list provided by the brokerage firm or responding to individuals who had service requests on their existing coverage petitioner did not receive or interview clients at his apartment instead petitioner went out and met with potential clients petitioner did not employ anyone to assist him in his activity as petitioner explained at trial the agency the brokerage firm had sufficient business on the books that i could cultivate business from my home by simply looking at the records i would make a phone call or i would show up at the person's house but when i went to that individual's house i already knew what he had and i had a proposal in my attache case saying this is what i'm going to sell that individual which was homework done at my home_office my position is that the business is a home-based business in that the majority of the paperwork the grunt work is done prior to going out to a client's home and because there is no structured territory or structured requirements since i am totally independent my understanding of the internal_revenue_code is that this qualifies as a home business petitioner performed services as a minister for approximately months each year essentially during the winter and spring petitioner was not affiliated with a particular church his ministerial activity consisted of serving as a chaplain to a mobile home community located approximately miles from lake wales florida that community consisted of people petitioner referred to as snowbirds which he defined as people from the northern united_states who came to florida each year for the winter and spring months petitioner conducted services there twice weekly petitioner also taught at first baptist church of orlando florida weekly and in addition occasionally preached at various churches all of petitioner's sermons were prepared at his home_office no services or other sacerdotal rites were performed at petitioner's apartment nor did he ever receive or counsel religious patrons there on his federal_income_tax returns for and petitioner's income and expenses from his insurance and ministerial activities were combined and reported on schedule c profit or loss from business the following income and expenses were reported gross_income dollar_figure dollar_figure expenses advertising dollar_figure dollar_figure car truck expenses big_number big_number commissions fee sec_661 -- legal professional office expenses taxes license sec_86 -- travel big_number big_number meals entertainment --- --- other expenses big_number total dollar_figure big_number tentative profit loss big_number expenses for business use of home net profit loss sdollar_figure dollar_figure rounded to dollar_figure on return in the notice_of_deficiency respondent disallowed the following expenses car truck dollar_figure dollar_figure travel big_number big_number meals entertainment expenses for business use of home -- as noted earlier respondent made computational adjustments flowing from the above to petitioner's self-employment taxes the deduction for one-half of such taxes and the earned_income_credit claimed by petitioner as also noted earlier petitioner conceded at trial the dollar_figure and dollar_figure disallowed meals and entertainment_expenses claimed respectively for and as shown above petitioner claimed car and truck expenses of dollar_figure and dollar_figure respectively for and on schedule c of the return for petitioner based the dollar_figure claimed on big_number business miles petitioner stated on the return that he had no commuting mileage that year and big_number additional miles for other purposes in the notice_of_deficiency respondent determined that petitioner had big_number business miles for instead of big_number miles claimed on the return respondent allowed a deduction of dollar_figure at the rate of cents per mile and disallowed dollar_figure the balance of the amount claimed for on the return petitioner based the dollar_figure claimed on big_number business miles that same return also stated that petitioner had no commuting mileage during and an additional big_number miles for other purposes in the notice_of_deficiency respondent determined that petitioner had big_number business miles during instead of big_number miles claimed on the return respondent allowed a deduction of dollar_figure at the rate of cents per mile and disallowed dollar_figure the balance of the amount claimed for for both years the allowable business mileage determined by respondent represented a disallowance of big_number miles for each year from the amounts claimed by petitioner on his tax returns at trial counsel for respondent stated that the disallowed mileage represented mileage that respondent determined to be commuting mileage by petitioner with respect to his ministerial and insurance activities as to the insurance activity respondent determined that petitioner incurred commuting mileage from his residence to his first destination and from his last destination to his residence the disallowed commuter mileage also included the mileage from petitioner's residence to and from the areas where petitioner was involved in his ministerial activity petitioner has not challenged the formula or the method by which respondent determined the big_number disallowed business miles for each year at issue petitioner contends that his principal_place_of_business for both the insurance and ministerial activities was his home consequently the disallowed mileage constituted business mileage the first issue is whether petitioner is entitled to a home_office deduction of dollar_figure for petitioner contends his apartment was his principal_place_of_business respondent disputed this assertion under sec_162 a taxpayer is permitted to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a a however deductions associated with a home_office are generally disallowed unless the home_office was used exclusively and regularly as the principal_place_of_business of the taxpayer respondent does not dispute that petitioner used a portion of his apartment exclusively and regularly in his business activities but denies the court notes that the standard mileage rates used by respondent in allowing petitioner's business mileage were cents and cents per mile respectively for and petitioner did not challenge the mileage rate used by respondent the big_number business miles claimed by petitioner on his return pincite cents per mile would amount to dollar_figure yet the amount petitioner claimed on his return was dollar_figure for the big_number business miles claimed by petitioner on that return pincite cents per mile would amount to dollar_figure yet the amount claimed by petitioner on his return was dollar_figure it appears to the court that since petitioner has not questioned the allowable mileage rate for each year either he miscalculated the amount on his returns or included in his car and truck expenses other items that were not disclosed or addressed at trial these discrepancies were not raised as an issue by petitioner that petitioner's residence constituted the principal_place_of_business for his two activities where a taxpayer's business is conducted in part in the taxpayer's residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a a as the taxpayer's principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location see 506_us_168 whether the functions or activities performed at the home_office are necessary to the business is relevant but not controlling and the location at which goods and services are delivered to customers generally will be regarded as an important indicator of the principal place of a taxpayer's business which must be given great weight and is a principal consideration in most cases see id pincite the relative importance of business activities engaged in at the home_office may be substantially outweighed by business activities engaged in at another location the supreme court has explained as follows if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer's residence where the most important functions of the business are undertaken id pincite petitioner contends that virtually all the work he did with respect to his insurance clients was done at home to determine what insurance coverage a customer had and the additional coverage such customer might need his visit to each customer was to close the deal as the court views the situation however the visit by petitioner to each customer to close a transaction represented the most important function of petitioner's activity because no matter how much preparatory work was done by petitioner at home none of this work was of any value unless the customer agreed to buy the insurance proposed by petitioner petitioner made no sales either at home or by telephone the visit to each customer was to consummate a transaction the consummation of the transaction constituted the delivery point or the facility at which the goods or services were delivered if a customer declined the offered insurance all of the preparatory work by petitioner was for naught there would be no delivery in relative terms therefore the most important function or activity of petitioner was his visit to each customer where the transaction with such customer was consummated the record does not show how many hours he worked at home compared to the hours he visited his clients the preparatory work at petitioner's home while necessary and relevant was not controlling with respect to petitioner's ministerial activity petitioner's sermons and other services were not offered at his apartment the delivery of those services occurred away from his apartment while petitioner prepared and researched his topics or sermons at home the most significant function of his activity was the delivery of his services to the places where his patrons or followers were located the preparation for his services at his apartment while certainly relevant and necessary was secondary to the delivery of the services the court therefore sustains respondent on the disallowance of the home_office expense claimed by petitioner for the second issue is whether petitioner is entitled under sec_162 to deductions for car and truck expenses in excess of amounts allowed by respondent as noted earlier respondent determined that petitioner incurred big_number commuting miles for each year at issue and therefore disallowed car and truck expenses of dollar_figure and dollar_figure respectively for and it is well settled that as a general_rule the expenses of traveling between one's home and his place of business or employment constitute commuting expenses which are nondeductible personal expenses see sec_262 413_us_838 326_us_465 63_tc_129 sullivan v commissioner 1_bta_93 this court has previously held that a taxpayer's cost of transportation between his residence and local job sites may be deductible if his residence serves as his ‘principal place of business' and the travel is in the nature of normal and deductible business travel 76_tc_839 see 73_tc_766 32_tc_947 petitioner's residence was not his principal_place_of_business the court notes however that in 101_tc_537 the taxpayer was allowed to deduct transportation_expenses incurred between his residence and local temporary job sites in walker the taxpayer's residence was considered his regular place of business rather than his principal_place_of_business however the conclusion in walker was based on a concession of the issue by the commissioner based on revrul_90_23 1990_1_cb_28 this revenue_ruling has subsequently been amended to reflect existing case law as articulated above see revrul_94_47 1994_2_cb_18 since petitioner's residence was not his principal_place_of_business it follows that the expenses relating to the disallowed mileage for each year constitutes commuting expenses that are not deductible respondent is sustained on this issue the third issue is petitioner's entitlement to deductions for travel_expenses for and in connection with his insurance and ministerial activities petitioner claimed dollar_figure and dollar_figure respectively for and for travel_expenses in the notice_of_deficiency respondent allowed petitioner a deduction of dollar_figure for each year based on one out-of-town overnight trip by petitioner each year respondent determined that the disallowed amounts dollar_figure and dollar_figure respectively for and did not represent travel away from home and therefore such amounts were not deductible petitioner agreed that as to the amounts at issue he was not away_from_home_overnight and did not obtain lodging in connection with those expenses the disallowed amounts represented costs of meals petitioner incurred in connection with his two business activities petitioner contends that he incurred the meal expenses because he suffered with a medical_condition apnea which required that he take rest periods during the day as a result his work day in each of the instances he sustained such expenses was much longer than normal and he therefore sustained the cost of these meals on his extended work days petitioner contends that because he was required to rest during the course of his work day he is entitled to a deduction for the expenses at issue sec_162 permits the deduction of traveling expenses including meals while away from home in the pursuit of a trade_or_business for a taxpayer to be considered away from home within the meaning of sec_162 the supreme court has held that the taxpayer must be on a trip requiring sleep or rest see 389_us_299 in 54_tc_1210 affd per curiam 435_f2d_1290 1st cir this court applied the correll rule in disallowing expenses for meals claimed by a taxpayer on 1-day business trips that extended from to hours during which the taxpayer rested briefly once or twice in his automobile but always returned home without incurring an expense for lodging this court held in barry that the rest period required for the deductibility of travel_expenses requires a rest of sufficient duration in time that necessitates the securing of lodging and that a mere pause in the daily work routine does not satisfy the requirements of sec_162 the rationale for allowance of the deduction in such cases is the taxpayer's significantly higher expenses_incurred by reason of the lodging see united -- - states v correll supra pincite on the other hand where no lodging expense is incurred the meal expenses_incurred by the taxpayer do not add to the taxpayer's business_expenses because such expenses result from the sort of rest that anyone can at any time without special arrangement and without special expense take in his own automobile or office see barry v commissioner supra pincite see also siragusa v commissioner tcmemo_1980_68 affd without published opinion 659_f2d_1062 2d cir the fact that petitioner's rests were necessitated by a medical_condition does not render his meal expenses deductible as travel_expenses in barry v commissioner f 2d pincite the court stated the commissioner's rule known as the overnight_rule and approved in united_states v correll is particularly aimed at formulating an objective test which will obviate individual analysis of countless factual variations nor does the taxpayer gualify as one obliged to sleep or rest simply because the length of his trip tired him and he stopped by the side of the road for a brief nap the rule requires a stop of sufficient duration that it would normally be related to a significant increase in expenses emphasis added see 73_tc_823 under barry v commissioner supra the factual variation suggested by petitioner does not entitle him to a deduction of his travel_expenses for and in the absence of lodging respondent 1s sustained on this issue decision will be entered for respondent
